United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   July 7, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 05-20394
                          Summary Calendar



JOE PRICE, ARETHA PRICE

                     Plaintiffs - Counter Defendants - Appellants
                     - Cross - Appellees

     v.

ALLSTATE INSURANCE CO

                     Defendant - Counter Claimant - Appellee -
                     Cross - Appellant

JEFFREY A SHADWICK

                     Defendant - Appellee

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. 4:03-CV-804
                      --------------------

Before KING, WIENER, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Joe and Aretha Price appeal from the district court’s order

granting Defendant Allstate Texas Lloyd Company’s motion to

enforce settlement agreement.   The record shows that the Prices

brought suit against Allstate in state court when Allstate

refused to provide coverage for claimed damages under the Prices’


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-20394
                                -2-

homeowner’s insurance policy.   Allstate removed the case to

federal court under the district court’s diversity jurisdiction.

The Prices’ attorney subsequently agreed with Allstate’s counsel

to settle the case and Allstate tendered payment, but the Prices

refused to execute the settlement papers, contending that they

had not agreed to a full and final settlement of all claims.    The

Prices believed that the settlement amount was to cover only

damage to their home and excluded their claims for personal

property damage and additional living expenses.   Allstate then

counterclaimed for breach of the settlement agreement, seeking

specific performance and an award of attorneys’ fees.   The

district court granted the enforcement of the agreement but

denied Allstate’s request for fees.

     The Prices argue that their counsel lacked authority to

settle their entire case and breached his fiduciary duty to them.

The record contains evidence of written communications between

the Prices, their attorney, and Allstate’s attorney discussing a

settlement contingent upon a full and final settlement of all

claims.   The Prices’ counsel communicated Allstate’s final

settlement offer to Joe Price, who responded unconditionally that

counsel should accept the offer.   Based on the record, including

testimony of the parties at an evidentiary hearing, the district

court did not reversibly err by holding that plaintiffs’ counsel

had authority to settle the entire case.   See Cavallini v. State

Farm Mut. Auto Ins. Co., 44 F.3d 256, 266 (5th Cir. 1995); Walden
                             No. 05-20394
                                  -3-

v. Sanger, 250 S.W.2d 312, 316 (Tex. App. 1952); TEX. R. CIV. P.

11; see also Terrain Enter., Inc. v. Western Cas. and Sur. Co.,

774 F.2d 1320, 1322 (5th Cir. 1985).

     Allstate cross-appeals from the district court’s denial of

its request for attorney’s fees.        The Prices’s briefs contain no

response to Allstate’s cross-appeal on this issue.       Under Texas

state law, a court has discretion to determine the amount of a

fee award but the award of reasonable fees is mandatory if a

party prevails on a breach of contract claim.        See DP Solutions,

Inc. v. Rollins, Inc., 353 F.3d 421, 436 (5th Cir. 2003); TEX.

CIV. PRAC. & REM. CODE ANN. § 38.001.    Allstate prevailed on its

claim for specific performance under the settlement agreement,

and the district court abused its discretion by denying the fee

request.   See Kona Tech., Corp. v. Southern Pac. Transp. Co., 225

F.3d 595, 614 (5th Cir. 2000); Rasmusson v. LBC Petrounited,

Inc., 124 S.W.3d 283, 287 (Tex. App. 2002).       Ordinarily, we would

remand to the district court so that it could determine the

amount of the fees to be awarded to Allstate.       In this case, that

would simply increase the amount of the legal work that

Allstate’s counsel would be required to do and thereby increase

the fees that the Prices would be required to pay.       We elect,

instead, to fix the amount of the fees and expenses to be awarded

to Allstate for all phases of this case, both in the district

court and on appeal, at $8,000.
                           No. 05-20394
                                -4-

     AFFIRMED IN PART; VACATED IN PART AND JUDGMENT RENDERED

AGAINST THE PRICES FOR ALLSTATE’S ATTORNEYS FEES IN THE AMOUNT OF

$8,000.   The Prices shall bear the costs of this appeal.   The

mandate shall issue forthwith.